DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/19/2022 has been entered.
Response to Amendment
Claims 1-2, 6, 8, 10, and 14-21 have been amended. The amendments have been fully considered.
Claim 3 has been cancelled.
Claims 1-2 and 4-21 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 11, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2012/0128045 A1, hereinafter Ling)  in view of Lazar (US 9146730 B2), and further in view of Carter et al. (US 2005/0034115 A1, hereinafter Carter).
Regarding claim 1, Ling discloses a method, comprising:
receiving, by a first computing device, a first portion of a first signal (¶[0030]-[0031], a CPE (e.g. gateway, see ¶[0036]) configured to receive signals; Fig. 4, ¶[0046], a CPE may include a radio front end (RF1) including a splitter (e.g. after amplifier LNA1) and filters F1 and F2, which convert the signal to baseband (i.e. a range of frequencies close to or around a single frequency), "first portion" corresponding to output of either F1 or F2 and then converts the baseband signals (i.e. including the first portion) into a digital signal (at ADC1 or ADC2, which are a plurality of signal converters));
processing, based on a software module of the first computing device, the first portion of the first signal (¶[0046], "analog to digital data converter ADC1/2 […] converts the signal via ADC1 and ADC2"; ¶[0042], applicable to streamed signals; ¶[0057], first digital stream prior to a request for bandwidth adjustment (i.e. first portion of first signal is first signal prior to a point in time); Fig. 4, the output of ADC 1 or 2 is provided to a Digital Baseband Processor DBB1; Fig. 4, ¶[0039], DBB1 includes a MAC processor (MAC1), (the MAC processor inherently including software (see DOCSIS 3.0 specification, page 18))), 
wherein the software module is configured for physical layer processing according to a first version of a protocol based on first machine-executable instructions (¶[0057], and [0063], DOCSIS is updated from a first version, which may be DOCSIS 3.0, to a second version; ¶[0030], DOCSIS 3.0 defines how to process physical signals at the physical layer including performing channel bonding  (note ¶[0046] of present application, "update physical layer aspects […]by […] altering a channel bonding scheme" and also Volpe (DOCSIS 3.0 Tutorial - Downstream Channel Bonding - volpefirm.com - 2010), page 1, channel bonding is a physical layer aspect));
an update for the software module (¶[0057], changing configuration (note updates cause the gateway to adjust the way it processes data at the physical layer, see ¶[0071] and [0030]), the update related to channels bonded; ¶[0063], the way channels are bonded is related to the version of DOCSIS being implemented, the update is to update DOCSIS version),
wherein the update comprises second machine-executable instructions for implementing physical layer processing according to a second version of the protocol (¶[0063], the update may change configuration from a first DOCSIS version (e.g. DOCSIS 3) to a second DOCSIS version (e.g. DOCSIS 2, inherently including software, see DOCSIS 2.0 specification, page 78));
updating the software module (¶[0057] and [0063], adjusting the module configuration from the first version to the second version); and
processing, based on the updated software module, at least one of a second portion of the first signal or a second signal (¶[0057], data is processed after update (second digital stream is data generated after bandwidth adjustment request); ¶[0063], after adjustment, signals are processed according to the second version; Fig. 4, the signal is split into two portions (after LNA1) and each portion is converted to a digital stream at ADC1 and ADC2, each digital stream being passed to the DBB1 for processing, where each may further include portions, a first portion prior to updating to the second version, and a second portion after updating to the second version (see ¶[0057]); furthermore, while ¶[0050]-[0051] discuss possibly changing filter frequencies, that is an optional step (e.g. "may", "alternatively", etc., filter changes unrelated to change in bonded channel (DOCSIS) processing) but also, adjusting BW may still encompass a prior frequency),
wherein the updated software module is configured for physical layer processing according to the second version of the protocol based on the second machine-executable instructions (¶[0057] and [0063], DOCSIS is updated from the first version to a second version, the second version may be DOCSIS 2.0, which processes received signals using a single channel).
Ling does not explicitly disclose that the update is received from a second computing device, based on a type of the first computing device; and that the updating is based on the received update.
Carter discloses receiving, from a second computing device an update for the software module (col. 4, lines 56-58, discloses a coaxial cable input of a network device connected to a cable modem termination system that provides data signals to the network device (see col. 1, lines 34-48); col. 7, lines 21-25 discloses that updates to the modem may be transmitted over the same coaxial cable - see also col. 3, lines 22-23; col. 8, lines 19-24, network device may be a gateway); and
that the updating is based on the received update (col. 8, lines 8-15, an update may comprise new firmware (computer executable instructions); col. 5, lines 45-48, discloses that the update is to reconfigure operation of a DOCSIS firmware).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ling in view of Lazar so that the update is received from a computing device; and that the updating is based on the received update.
One of ordinary skill in the art would have been motivated because it would allow for the automation of software updates in devices (such as gateways) that do not typically include memories large enough to maintain multiple versions of software locally (Lazar, col. 1, line 63 to col. 2, line 9).
The combined system of Ling and Lazar do not disclose that the update is based on a type of the first computing device.
Carter discloses that an update is based on a type of computing device (¶[0003], "cable modems used in a broadband cable modem termination system ("CMTS") are capable of transmitting and receiving Internet data using the Data Over Cable Service Interface Specification ("DOCSIS") protocol"; ¶[0004], "Typically, each communication device is controlled with software"; ¶[0005], "The particular software file and version number is often referred to as the software `load`, or simply `load`"; ¶[0007], "equipment makers are constantly improving and upgrading their products. Such change to a product often includes the software load installed into a given device"; ¶[0008], "To provide updates to devices, such as, for example, cable modems, a service provider typically maintains a configuration file corresponding to a manufacturers device [...] an identifier is sent upstream to a central location that is operated by the service provider. Typically, the identifier is the media access control ("MAC") identification number";  ¶[0009], "the modem transmits the MAC address to a first server, typically a DHCP server, of the service provider; the MAC address is used to determine the appropriate configuration file that should be loaded into the modem. The vendor identifier contained in received MAC address is compared to values in a field of a database loaded on the DHCP server. When a match is found, associated information, including the configuration filename corresponding to the received MAC address is sent to the device having that MAC address").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ling and Lazar in view of Carter so that the update is based on a type of the first computing device.
One of ordinary skill in the art would have been motivated because it would prevent a computing device from downloading a software version that is incompatible with the computing device.
Regarding claim 2, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 1, above, wherein the update is configured to modify a spectrum range upon which the first computing device  operates (Ling, ¶[0071]-[0072], to implement power saving techniques, the number of channels received by a front end of the gateway may be reduced (going from wideband to narrowband, see ¶[0069]) - one of ordinary skill in the art would recognize that in order to achieve high performance, the opposite would be done: the number of channels would be increased and if RF2 was receiving only frf11, after the update it would receive frf11 and frf12, which are different signals - ¶[0056] enables the method of going from narrowband to wideband).
Regarding claim 4, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 1, above, wherein the protocol comprises at least one of a Data Over Cable Service Interface Specification (DOCSIS) protocol, a multimedia over coax alliance (MoCA) protocol, or a protocol for processing quadrature amplitude modulation (QAM) based content streams (Ling, ¶[0065], the standard is the DOCSIS standard).
Regarding claim 5, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 1, above, wherein the update is configured to modify a radio frequency bonding procedure of the software module (Ling, ¶[0032], modifying the number of bonded channels; ¶[0063], the modification to the bonded channels is done by updating the DOCSIS version).
Regarding claim 6, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 1, above, wherein receiving the update for the software module comprises receiving the update via the first signal (Lazar, col. 4, lines 56-58, discloses a coaxial cable input of a gateway device connected to a cable gateway termination system that provides data signals to the gateway (see col. 1, lines 34-48); col. 7, lines 21-25 discloses that updates to the gateway may be transmitted over the same coaxial cable - applied to Ling, when the system of Ling is on a power saving mode (i.e. using a single channel), data and an update would be received from the same channel).
Regarding claim 7, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 1, above, wherein the update is configured to modify a procedure for generating, based on a first digital stream, a plurality of packets (Ling, Fig. 4, the processing generates packets (right hand of Fig. 4) from a bit stream (analog data signal received and processed at RF1 and passed as a digital signal to DBB1, which is configured to further process the data according to the used standard, see ¶[0039] and ¶[0073]-[0074])) and 
a procedure for generating, based on the plurality of packets, a second digital stream (Ling, Fig. 4, the processing generates a bit stream (left hand of Fig. 4) from a plurality of packets (left hand of Fig. 4) (packets received and processed at DBB1, which is configured to further process data according to the used standard, see ¶[0039] and ¶[0073]-[0074], and passed as an analog signal to TX1)).
Regarding claim 8, Ling discloses a method, comprising:
receiving, by a first computing device, a first signal (¶[0030]-[0031], a CPE (e.g. gateway, see ¶[0036]) configured to receive signals; Fig. 4, ¶[0046], a CPE may include a radio front end (RF1, or RF2, see Fig. 5) including a splitter (e.g. after amplifier LNA1) and "converts BW1 to baseband" (i.e. a range of frequencies close to or around a single frequency, at filters F1 or F2) and then converts the baseband signal into a digital signal (at ADC1 or ADC2). Since F1 and F2 are different, different portions of the signal are converted at ADC1 or ADC2, ADC1 or ADC2 being the signal converters; additionally, ¶[0036], the CPE may be one of multiple devices, or alternatively, Fig. 5, ¶[0047], "multiple RF front ends" such as RF1, RF2)
selecting, based on a first software module of the first computing device, a first portion of a second signal (¶[0046], the output of RF1 (i.e. the second signal) may be a set of channels (each channel is a frequency); ¶[0057], determining to change the number of channels to a second set; ¶[0058]-[0059], number of channels can either be decreased or increased (therefore selecting is inherent), in the case of decreasing, the end result would be a "portion" of the second signal (e.g. single channel, see ¶[0060]); ¶[0063], a single channel is based on a first version of DOCSIS, which is DOCSIS 2 (i.e. first software inherent, see DOCSIS 2.0 specification, page 78)),
wherein the first software module is configured for physical layer processing according to a first protocol based on a first signal processing instructions (¶[0030]-[0031], signals may be processed according to a standard implemented at the physical layer (see also ¶[0071]) using a protocol in accordance with the version of DOCSIS),
wherein the first signal processing instructions are updatable based on an update (¶[0057], changing configuration (note updates cause the gateway to adjust the way it processes data at the physical layer, see ¶[0071] and [0030]), the update related to channels bonded; ¶[0063], the way channels are bonded is related to the version of DOCSIS being implemented, the update is to update DOCSIS version),
wherein the update comprises implementing physical layer processing according to a newer version of the first protocol (¶[0063], the update may change configuration from a first DOCSIS version (e.g. DOCSIS 3) to a second DOCSIS version (e.g. DOCSIS 2); ¶[0064], the process may also be reversed (e.g. updating from DOCSIS 2 to DOCSIS 3, DOCSIS 3));
selecting, based on a second software module of the of the first computing device, a second portion of the second signal (¶[0064], the process may be reversed (i.e. to the previous number of channels) using the previous steps (i.e. ¶[0057], determining to change number of channels; ¶[0059], increasing the number of channels by means of selecting to increase), the result being a second portion of the second signal (second portion can be all of the second signal); ¶[0063], the way channels are bonded is related to the version of DOCSIS being implemented (i.e. based on second software module, inherent from DOCSIS 3.0 specification)),
wherein the second software module is configured for physical layer processing according to a second protocol based on second signal processing instructions (¶[0030], [0057], and [0063], DOCSIS is updated from a first version to a second version where DOCSIS is for physical layer processing (channel bonding) - note ¶[0046] of present application, "update physical layer aspects […]by […] altering a channel bonding scheme");
processing, based on the first software module, the first portion of the second signal according to the newer version first protocol (¶[0063], operating in the DOCSIS 2 mode, which uses the single channel (first portion)); and 
processing, based on the second reconfigurable module, the second portion of the second signal according to the second protocol (¶[0064], reversing the process (to the multiple channels), where the multiple channels (second portion) are processed according to DOCSIS 3 (see ¶[0063])).
Ling does not explicitly disclose that the update is from another computing device, and that the update comprises third signal processing instructions for implementing the physical layer processing according to the newer version of the first protocol.
Lazar discloses that an update is from another computing device (col. 4, lines 56-58, discloses a coaxial cable input of a gateway device connected to a cable gateway termination system that provides data signals to the gateway (see col. 1, lines 34-48); col. 7, lines 21-25 discloses that updates to the gateway may be transmitted over the same coaxial cable - see also col. 3, lines 22-23), and 
that the update comprises third signal processing instructions for implementing the physical layer processing according to the newer version of the first protocol (col. 8, lines 8-15, an update may comprise new firmware (computer executable instructions); col. 5, lines 45-48, discloses that the update is to reconfigure operation of a DOCSIS firmware).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ling in view of Lazar so that the update is from another computing device, and that the update comprises third signal processing instructions for implementing the physical layer processing according to the newer version of the first protocol.
One of ordinary skill in the art would have been motivated because it would allow for the automation of software updates in devices (such as gateways) that do not typically include memories large enough to maintain multiple versions of software locally (Lazar, col. 1, line 63 to col. 2, line 9).
The combined system of Ling and Lazar do not disclose that the update is based on a type of the first computing device.
Carter discloses that an update is based on a type of computing device (¶[0003], "cable modems used in a broadband cable modem termination system ("CMTS") are capable of transmitting and receiving Internet data using the Data Over Cable Service Interface Specification ("DOCSIS") protocol"; ¶[0004], "Typically, each communication device is controlled with software"; ¶[0005], "The particular software file and version number is often referred to as the software `load`, or simply `load`"; ¶[0007], "equipment makers are constantly improving and upgrading their products. Such change to a product often includes the software load installed into a given device"; ¶[0008], "To provide updates to devices, such as, for example, cable modems, a service provider typically maintains a configuration file corresponding to a manufacturers device [...] an identifier is sent upstream to a central location that is operated by the service provider. Typically, the identifier is the media access control ("MAC") identification number";  ¶[0009], "the modem transmits the MAC address to a first server, typically a DHCP server, of the service provider; the MAC address is used to determine the appropriate configuration file that should be loaded into the modem. The vendor identifier contained in received MAC address is compared to values in a field of a database loaded on the DHCP server. When a match is found, associated information, including the configuration filename corresponding to the received MAC address is sent to the device having that MAC address").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ling and Lazar in view of Carter so that the update is based on a type of the first computing device.
One of ordinary skill in the art would have been motivated because it would prevent a computing device from downloading a software version that is incompatible with the computing device.
Regarding claim 11, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 8, above, wherein the first protocol comprises a first physical layer protocol (Ling, ¶[0056], the gateway modules may operate based on a standard, such as a DOCSIS version governing the functioning of the module in the physical layer (see ¶0071])).
Regarding claim 13, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 8, above, wherein the second signal processing instructions are updatable based on an update (Ling, ¶[0065], one of ordinary skill in the art would recognize that any of the front end modules may be set for power reduction; ¶[0071], adjusting RF2 to operate in a narrowband mode).
Regarding claim 14, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 8, above, wherein processing, based on the first software module, the first portion of the second signal comprises generating, based on a plurality of packets, a bit stream, or generating, based on the bit stream, the plurality of packets (Ling, Fig. 4, the processing either generates packets (right hand of Fig. 4) from a bit stream (analog data signal received and processed at RF1 and passed as a digital signal to DBB1, which is configured to further process the data according to the used standard, see ¶[0039] and ¶[0073]-[0074])).
Regarding claim 15, Ling discloses a first computing device (Fig. 1, a user device (CPE 130); ¶[0006], user device may be a gateway (a gateway is a computing device)), comprising:
one or more processors; and memory comprising processor executable instructions that, when executed by the one or more processors (Fig. 1, the user device (CPE 130); ¶[0006], user device may be a gateway (a gateway is a computing device, and computing devices are known in the art to include at least one processor, and at least one memory for storing instructions to be executed by the processor); see also ¶[0040], processors and instructions for the processors stored in memory), causes the first computing device to:
receive, by the first computing device, a signal (¶[0030]-[0031], a CPE (e.g. gateway, see ¶[0036]) configured to receive signals; Fig. 4, ¶[0046], a CPE may include a radio front end (RF1, or RF2, see Fig. 5) including a splitter (e.g. after amplifier LNA1) and "converts BW1 to baseband" (i.e. a range of frequencies close to or around a single frequency, at filters F1 or F2) and then converts the baseband signal into a digital signal (at ADC1 or ADC2). Since F1 and F2 are different, different portions of the signal are converted at ADC1 or ADC2, ADC1 or ADC2 being the signal converters; additionally, ¶[0036], the CPE may be one of multiple devices, or alternatively, Fig. 5, ¶[0047], "multiple RF front ends" such as RF1, RF2), 
process, based on a first software module of the first computing device, a first portion of the signal (Fig. 4, ¶[0046], the signal is filtered by the filters and digitized by the ADCs (i.e. output is a portion); Fig. 4, the output of ADC 1 or 2 is provided to a Digital Baseband Processor DBB1; Fig. 4, ¶[0039], DBB1 includes a MAC processor (MAC1), the MAC processor including software (inherent); ¶[0045], the CPE hardware may be a "single chip"), 
wherein the first software module comprises first processor-executable instructions for processing, based on a first protocol, the first portion of the signal (¶[0063], a first protocol in which channels of the signal are processed may be DOCSIS 3 (software inherent));
process, based on a second software module of the first computing device, a second portion of the signal, wherein the second module comprises second processor executable instructions for processing, based on a second protocol, the second portion of the signal (¶[0063], the system may then process a single channel of the signal in accordance to DOCSIS 2 (software inherent)); and 
wherein at least one of the first software module or the second software module is reconfigurable, based on an update that updates at least one of the first processor executable instructions or the second processor executable instructions for controlling signal processing at a physical layer of the signal (¶[0057], receiving, at a module, a request to change configuration (note updates cause the modem to adjust the way it processes data at the physical layer, see ¶[0071]) (see also ¶[0056] and [0071])).
Ling does not explicitly disclose that the update is received from a computer device and based on a type of the first computing device, and that it updates the first or second instructions with third processor-executable instructions.
Lazar discloses that an update may be received from another computing device (col. 4, lines 56-58, discloses a coaxial cable input of a gateway device connected to a cable gateway termination system that provides data signals to the gateway (see col. 1, lines 34-48); col. 7, lines 21-25 discloses that updates to the gateway may be transmitted over the same coaxial cable - see also col. 3, lines 22-23); and
that it updates the first or second instructions with third processor-executable instructions (col. 8, lines 8-15, an update may comprise new firmware (computer executable instructions); col. 5, lines 45-48, discloses that the update is to reconfigure operation of a DOCSIS firmware).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ling in view of Lazar so that the update is received from a computer device, and that it updates the first or second instructions with third processor-executable instructions.
One of ordinary skill in the art would have been motivated because it would allow for the automation of software updates in devices (such as gateways) that do not typically include memories large enough to maintain multiple versions of software locally (Lazar, col. 1, line 63 to col. 2, line 9).
The combined system of Ling and Lazar do not disclose that the update is based on a type of the first computing device.
Carter discloses that an update is based on a type of computing device (¶[0003], "cable modems used in a broadband cable modem termination system ("CMTS") are capable of transmitting and receiving Internet data using the Data Over Cable Service Interface Specification ("DOCSIS") protocol"; ¶[0004], "Typically, each communication device is controlled with software"; ¶[0005], "The particular software file and version number is often referred to as the software `load`, or simply `load`"; ¶[0007], "equipment makers are constantly improving and upgrading their products. Such change to a product often includes the software load installed into a given device"; ¶[0008], "To provide updates to devices, such as, for example, cable modems, a service provider typically maintains a configuration file corresponding to a manufacturers device [...] an identifier is sent upstream to a central location that is operated by the service provider. Typically, the identifier is the media access control ("MAC") identification number";  ¶[0009], "the modem transmits the MAC address to a first server, typically a DHCP server, of the service provider; the MAC address is used to determine the appropriate configuration file that should be loaded into the modem. The vendor identifier contained in received MAC address is compared to values in a field of a database loaded on the DHCP server. When a match is found, associated information, including the configuration filename corresponding to the received MAC address is sent to the device having that MAC address").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ling and Lazar in view of Carter so that the update is based on a type of the first computing device.
One of ordinary skill in the art would have been motivated because it would prevent a computing device from downloading a software version that is incompatible with the computing device.
Regarding claim 16, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 15, above, wherein the first protocol comprises a Data Over Cable Service Interface Specification (DOCSIS) protocol (Ling, ¶[0063], the first protocol implemented is a DOCSIS 3 standard), and 
wherein the second protocol comprises at least one of a Multimedia Over Coax Alliance (MoCA) protocol or a protocol for processing quadrature amplitude modulation (QAM) based content streams (Ling, ¶[0063], the second standard implemented is a DOCSIS 2 standard; ¶[0040], "a DOCSIS implementation […] would include arrays of QAM demodulators" (i.e. demodulates QAM signals); ¶[0042], "video streaming").
Regarding claim 17, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 15, above, wherein the first protocol comprises a physical layer protocol (Ling, ¶[0030]-[0031], signals may be processed according to a standard implemented at the physical layer (see ¶[0071])).
Regarding claim 18, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 15, above, wherein the processor-executable instructions, when executed by the one or more processors, cause the first computing device to  receive the update via the signal (Lazar, col. 4, lines 56-58, discloses a coaxial cable input of a gateway device connected to a cable gateway termination system that provides data signals to the gateway (see col. 1, lines 34-48); col. 7, lines 21-25 discloses that updates to the gateway may be transmitted over the same coaxial cable - applied to Ling, when the system of Ling is on a power saving mode (i.e. using a single channel), data and an update would be received from the same channel).
Regarding claim 19, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 15, above, wherein the first processor-executable instructions for processing, based on the first protocol, the first portion of the signal comprise third processor executable instructions that cause the first computing device to at least one of access or manipulate the physical layer of the signal (Ling, ¶[0056], the standard (protocol) used by the gateway is modified by the reconfiguration, including channel processing at the physical layers (see ¶[0030])).
Regarding claim 20, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 15, above, wherein the first processor-executable instructions for processing, based on the first protocol, the first portion of the signal comprise processor executable instructions that cause the apparatus to select, based on the range of frequencies, the first portion of the first signal (Ling, ¶[0046] and [0063], first portion may be when gateway is operating under DOCSIS 3, that is a set of bonded channels is output from the ADC; ¶[0064], and [0058]-[0059], DOCSIS 3 (the set of bonded channels) may be selected since there is an option to either reduce (e.g. to one) or increase to multiple), and 
wherein the first processor executable instructions are reconfigurable to select, based on another range of frequencies of the plurality of ranges of frequencies, a third portion of the first signal (Ling, ¶[0062]-[0064], process may be repeated periodically, therefore, at a later point in time, then, in ¶[0057]-[0060], a single channel at the later point in time (third portion) may be selected).
Regarding claim 21, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 1, above, wherein the first version of the protocol comprises a Data Over Cable Service Interface Specification (DOCSIS) protocol (Ling, ¶[0056], the protocol is a DOCSIS protocol).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 2012/0128045 A1) in view of Lazar (US 9146730 B2), and further in view of Carter (US 2005/0034115 A1), as respectively applied to claims 8 and 15, above, and further in view of Kuo et al. (US 2011/0197243 A1, hereinafter Kuo).
Regarding claim 9, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 8, above, wherein the first protocol comprises a Data Over Cable Service Interface Specification (DOCSIS) protocol (Ling, ¶[0042] and [0043], the standard implemented by the first signal is a DOCSIS standard).
The combined system of Ling, Lazar, and Carter does not disclose that the second protocol is a Multimedia Over Coax Alliance (MoCA) protocol.
Kuo discloses that a second protocol may be based on a Multimedia Over Coax Alliance (MoCA) protocol (¶[0014], integrating the MoCA standard into a set top box device utilizing a DOCSIS standard such that the two standards are implemented by the same device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ling, Lazar, and Carter in view of Kuo so that the second protocol is a Multimedia Over Coax Alliance (MoCA) protocol.
One of ordinary skill in the art would have been motivated because it would allow users to use existing hardware (i.e. coaxial cable installed on the user premises) for local home networking without interfering with service provider provided signals (Kuo, ¶[0014]).
Regarding claim 10, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 8, above, further comprising selecting a third portion of the second signal (Ling, ¶[0062]-[0064], process may be repeated periodically, therefore, at a later point in time, then, in ¶[0057]-[0060], a different set of channels, at the later point in time (third portion), may be selected),
wherein the third signal processing instructions are based on a protocol for processing quadrature amplitude modulation (QAM) based content streams (Ling, ¶[0063], the second standard implemented is a DOCSIS 2 standard; ¶[0040], "a DOCSIS implementation […] would include arrays of QAM demodulators" (i.e. demodulates QAM signals); ¶[0042], "video streaming").
The combined system of Ling, Lazar, and Carter does not disclose that the selecting is based on a third software module of the first computing device, wherein the third software module is configured with the third signal processing instructions; and processing, based on the third software module, the third portion of the second signal.
Kuo discloses selecting, based on a third software module of the first computing device, a third portion of the second signal (¶[0028], input is converted to baseband; ¶[0029], if system is used for internet, baseband is directed to DOCSIS modules; ¶[0032], if system is used for another function, the baseband signal is processed by a transport processor),
wherein the third software module is configured with the third signal processing instructions (¶[0032], the transport processor performs different processing than the DOCSIS modules (see ¶[0029]));
processing, based on the third software module, the third portion of the second signal (¶[0032], processed by the transport processor), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ling, Lazar, and Carter in view of Kuo so that the selecting is based on a third software module of the first computing device, wherein the third software module is configured with the third signal processing instructions; and processing, based on the third software module, the third portion of the second signal.
One of ordinary skill in the art would have been motivated because it would reduce space necessary to implement multiple solutions (Kuo, ¶[0014]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 2012/0128045 A1) in view of Lazar (US 9146730 B2), and further in view of Carter (US 2005/0034115 A1), as applied to claim 8, above, and further in view of Shah et al. (US 2003/0133519 A1, hereinafter Shah).
Regarding claim 12, the combined system of Ling, Lazar, and Carter discloses the invention substantially as applied to claim 8, above, wherein selecting, based on the first software module, the first portion of the second signal comprises applying at least one of a filter to the second signal (Ling, Fig. 4, and ¶[0046], the second signal is filtered).
The combined system of Ling, Lazar, and Carter does not disclose that the filtering is at least one of a first Fourier Transform or a first Finite Impulse Response.
Hsu discloses that an applied filter may be a FFT based filter or a FIR filter (¶[0045]-[0046], a receiver using either a FIR filter or an FFT based filter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ling, Lazar, and Carter in view of Shah for the applied filter to be a FFT based filter or a FIR filter.
One of ordinary skill in the art would have been motivated because it would remove noise and unwanted frequencies from the signals (Hsu, ¶[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446